Case: 14-11818   Date Filed: 04/07/2015   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-11818
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 2:13-cr-00128-SPC-CM-3



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

MAYNOR ESCALANTE MARTINEZ,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                             (April 7, 2015)

Before MARCUS, WILLIAM PRYOR, and MARTIN, Circuit Judges.

PER CURIAM:
              Case: 14-11818     Date Filed: 04/07/2015    Page: 2 of 2


      John Fernandez, appointed counsel for Maynor Escalante-Martinez, has filed

a motion to withdraw on appeal, supported by a brief prepared pursuant to Anders

v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967). Our independent review of the

entire record reveals that counsel’s assessment of the relative merit of the appeal is

correct. Because independent examination of the entire record reveals no arguable

issues of merit, counsel’s motion to withdraw is GRANTED, and Escalante-

Martinez’s conviction and sentence are AFFIRMED.




                                          2